DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
In claim 1, sixth to the last line, it is suggested to amend to “composed of a fourth side along the first transparent plate member” for clarification of language.
In claim 1, line 5, it is suggested to amend to “a first side along the second transparent plate member” for clarification of language in consistent with the suggested amendment in the 35 USC 112(b) section below.
In claim 1, second to the last line, it is suggested to amend to “and the fifth side of the transparent second triangular prism” for clarification of language.
In claim 6, it is suggested to amend the dependency to depend from claim 1 as claim 5 has been canceled.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a transparent second triangular prism that is the same shape as the transparent first triangular prism in cross-sectional view, is composed of a fourth side and fifth and sixth sides, and is disposed in a direction that is symmetrical to the transparent first triangular prism”.
	However, nowhere does the instant specification disclose a transparent second triangular prism that is disposed in a direction that is symmetrical to the transparent first triangular prism as pointed out in the Advisory Action mailed on 1/18/22. At best, the instant specification shows in Figure 1 that prism 50 is disposed as a flipped mirror image with respect to prism 30. Applicant is suggested to use this language to accurately capture the claimed feature. For the purpose of examination, “a direction that is symmetrical to” is interpreted to mean “opposite to” or “adjacent to”. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 recites the broad recitation “two plate members that include a first plate member and a transparent plate member”, and the claim also recites “the two plates members are both transparent plate members” later on, which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
It is suggested to amend line 2 of claim 1 to “two plate members that include a first transparent plate member and a second transparent plate member disposed substantially parallel to the first transparent plate member” and to cancel the limitation “the two plate members are both transparent plate members”. It is noted that other recitations of “the transparent plate member” throughout the claims are suggested to be replaced with “the second transparent plate member” to be consistent with the above suggested amendment. 
Claim 3 recites the limitation "a refractive index of the transparent first triangular prism" in line 3.  However, claim 1 from which claim 3 depends upon already recited “the transparent first triangular prism comprises a refractive index” on page 2. It is unclear if the same or different refractive index is intended to be referenced in the limitation. For the purpose of examination, the limitation has been interpreted to be directed to the same refractive index as recited in claim 1. Appropriate correction is requested. 
Claim 4 recites the limitation "the energy collection portion…is disposed in a direction that is symmetrical to the transparent first triangular prism" in lines 3-5.  It is unclear how the energy collection portion is to be disposed in a direction that is symmetrical to the transparent first triangular prism as there is no reference point being described or defined as the point of symmetry. It appears the claim intends to describe the energy collection portion is disposed opposite to the transparent first triangular prism. As claim 1 has already recited an energy collection portion is installed next to an entirety of the second side, it is suggested to amend the limitation in claim 4 to “is disposed adjacent to the second side of the transparent first triangular prism” for clarification of language. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2007/0227581) in view of Baruchi et al. (US 2012/0222722).
Regarding claim 1, Chen discloses a solar energy utilization device (solar cell module array 100; see Figure 7) comprising: 
two plate members that include a first plate member (140) and a transparent plate member (142; [0058]) disposed substantially parallel to the first plate member (see Figure 7); 
a transparent first triangular prism (21 second from the left in Figure 7) that is disposed between the two plate members (see Figure 7) and is composed of a first side (surface AC) along the transparent plate member in a cross-sectional view (see Figures 3 and 7; [0053]), and second (AB) and third (BC) sides; and 
an energy collection portion (solar cell array 25) that is installed with a predetermined gap interposed between the energy collection portion and an entirety of the second side and collects solar energy (the solar cell array 25 is attached to the second side AB via encapsulant 22; see Figures 2 and 3), 
wherein the transparent first triangular prism comprises a refractive index and is arranged such that internal angles of the transparent first triangular prism form three types of optical paths of sunlight that has passed through the transparent plate member and entered into the transparent first triangular prism from the first side, the three types of optical paths including an optical path along which the sunlight that directly reaches the second side and goes out of the transparent first triangular prism from the second side, an optical path along which the sunlight that is fully reflected at the third side, reaches the second side, and goes out of the transparent first triangular prism from the second side, and an optical path along which the sunlight is fully reflected at the2 Appln. No.: 16/911,564third side and the first side in order, and then reaches the second side and goes out of the transparent first triangular prism from the second side (depending on the impinging angle of light and the refractive index of the material, one of ordinary skill in the art would appreciate the optical path of the light varies, as shown in Figure 4, where some reflect from the third side to the first and then to the second and some would go straight out to the second side, and some would reflect from the third side to the second side), 
wherein the solar energy utilization device further comprises a transparent second triangular prism that is the same shape as the transparent first triangular prism in cross-sectional view (21 first from the left in Figure 7), is composed of a fourth side (AB) and fifth (AC) and sixth (BC) sides, and is disposed in a direction that is symmetrical to the transparent first triangular prism (it is disposed adjacent or “opposite” to the transparent first triangular prism as shown in Figure 7), and 
the energy collection portion is provided between the second side of the transparent first triangular prism, and the fifth side, which is an upper side of the fifth and sixth sides of the transparent second triangular prism, and is separated from both sides (see Figures 3 and 7, where the energy collection portion is separated from both sides via the encapsulant 22).
Chen does not expressly disclose the two plate members are both transparent plate members.
Baruchi discloses a window (10) comprising a series of concentrating prisms (20) that is a transparent window ([0066]).
As Chen is not limited to any specific examples of the application for the solar cell module array and as a solar cell module array comprising prisms in a window unit was well known in the art before the effective filing date of the claimed invention, as evidenced by Baruchi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the solar cell module array of Chen for any suitable application, including as a window and thus requiring both plate members to be transparent plate members.  Said combination would amount to nothing more than the use of a known element for its intended use in a known environment to accomplish an entirely expected result.
	Regarding claim 2, modified Chen discloses all the claim limitations as set forth above, and further discloses the transparent first triangular prism includes a transparent prism wall, of at least one of the first side, the second side, and the third side, forming an outer wall of the transparent first triangular prism, and a transparent inner member enclosed inside the prism wall ([0033]).
Regarding claim 3, modified Chen discloses all the claim limitations as set forth above, and further discloses a refractive index of the transparent first triangular prism is approximately 1.41 (it is disclosed the reflection prism 21 can be a transparent liquid material such as carbon chloride ([0033]), which has a refractive index of 1.45 (from refractiveindex.info) and an angle formed by the second side and the third side is between 60 and 120 degrees (it is disclosed the alpha angle is between 60 to 120 degrees; [0036]; see Figure 3), but the reference does not expressly disclose the angle is 90 degrees.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  
Additionally, Baruchi discloses concentrators (20) to be right triangular prisms ([0065]).
Therefore, as modified Chen is not limited to any specific examples of the angle alpha and as the use of right triangular prisms for the purpose of concentrating impinging light on solar cells were well known in the art before the effective filing date of the claimed invention, as evidenced by Baruchi above, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have chosen any suitable angle between 60 and 120 degrees as disclosed by Chen, including 90 degrees in the device of modified Chen.  One of ordinary skill in the art would have a reasonable expectation of success in doing so.
Regarding claim 4, modified Chen discloses all the claim limitations as set forth above, and further discloses the energy collection portion has a substantially same shape as the transparent first triangular prism in a cross-sectional view (see Figure 2), and is disposed in a direction that is symmetrical to the transparent first triangular prism (“a direction that is symmetrical to” is interpreted to be “adjacent to” or “opposite to” as set forth above; see Figures 2 and 3), and a part of the energy collection portion is non-transparent and the rest is transparent (the substrate 23 is not transparent; [0031]).
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 1/3/22 have been fully considered but they are not persuasive. 
Applicant argues that the drawing objection with respect to the claimed feature of “point symmetry” has been addressed by the amendments to the claims. However, new issues have been identified with the amendments, as set forth above in the Office Action.
Applicant argues that the claims are allowable by incorporating the subject matter of claim 5 into claim 1. However, numerous issues have been identified in the claims as outlined in the Office Action above. It is also noted that the entirety of the claimed subject matter of claim 5 was not incorporated into claim 1 as asserted, because it does not further define the fourth side as being along a particular plate member. 
Therefore, the arguments were not found to be persuasive. 
Applicant’s further arguments with respect to claim(s) 1-4 and 6 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA CHERN whose telephone number is (408)918-7559. The examiner can normally be reached Monday-Friday, 9:00 AM-4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINA CHERN/             Primary Examiner, Art Unit 1721